DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020 has been entered.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on August 2, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 2, 2019 is withdrawn.  Claims 7-12, and 14-17, directed to a different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A recognition unit configured to recognize…” recited in claim 1;
“A line-of-sight detection unit configure to…” in claim 1;
 “A line-of-sight detection adjustment unit configured to adjust the detection of the line-of-sight…” recited in claim 1;
“An application processing unit” in claims 3, 6-12
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

“A recognition unit” appears to be disclosed at applicant [0009] which states, “there is proposed a program for causing a computer to function as a recognition unit.”  Applicant specification [0027] states, “the application processing unit 22-la also serves as a recognition unit that recognizes the coordinate position of an icon (an example of a target of gaze) on the display screen.” Applicant figure 2 shows an application processing unit is part of an information processing device 20-1a. Applicant specification [0189] also states, “information processing devices 20-1 to 20-6 are implemented by a hardware configuration, such as CPU, ROM, RAM, and a memory unit, and each function (an indicated position detection unit 21, an application processing unit 22, a line- of-sight detection unit 23, a line-of-sight detection adjustment unit 24, and the gazed area extraction unit 29) is executed by them.”
“A line-of-sight detection unit” is disclosed at applicant [0009] which states, “there is proposed a program for causing a computer to function as a line-of-sight detection unit.”  Applicant specification [0028] and applicant figure 2 shows the line-of-sight detection unit is part of an information processing device 20-1a.  Applicant specification [0189] states, this line-of-sight detection unit is executed by a hardware configuration of CPU, ROM, RAM, and a memory unit as stated in 1) above.
 “A line-of-sight detection adjustment unit” is disclosed at applicant [0009] which states, “there is proposed a program for causing a computer to function as a line-of-sight detection adjustment unit.”  Applicant specification [0029] and applicant figure 2 show the line-of-sight detection adjustment unit is part of an information processing device 20-1a.  Applicant specification [0189] states, this line-of-sight detection adjustment unit is executed by a hardware configuration of CPU, ROM, RAM, and a memory unit as stated in 1) above.
“An application processing unit” in claims 3, 6-12 is disclosed at applicant specification [0027] and applicant figure 2 show the application processing unit is part of an information processing device 20-1a.  Applicant specification [0189] states, this line-of-sight detection adjustment unit is executed by a hardware configuration of CPU, ROM, RAM, and a memory unit as stated in 1) above.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number or paragraph number, and to the drawing, if any, by reference characters in response to this office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant representative Hopeton Walker on January 28, 2021.
The application has been amended as follows: 
14. (Currently Amended) The information processing device according to claim 1 
Currently Amended) The information processing device according to claim 1 
17. (Currently Amended) The information processing device according to claim 1 

Allowable Subject Matter
Claims 1, 3, and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Bychkov et al. (US 2013/0321265 A1, hereinafter, Bychkov).  
(Fig. 6, [0069], Interactive items, e.g., icon, 36) on a display unit (Fig. 6, display 28) based on a user operation (user 22 directs his line of sight 92 towards an interactive item such as a start button 36B), wherein the user operation to move an operation target object (Fig. 6, target point 120) into a display region of the image icon on the display unit (Fig. 1-2, [0013, 0015]); 
detecting a line-of-sight of a user (Fig. 2, [0055, 0057], gaze sensor 60 and processor 56 may track either one or both of the user's eyes); 
detecting a line-of-sight position of the user on the display unit based on the movement of the operation target object into the display region of the image icon on the display unit, wherein the line-of-sight position corresponds to the detected line-of-sight (Fig. 5, steps 104-108, a user’s gaze moves a target point around a display. If the user’s gaze moves the target within proximity of a first interactive item 36,  then in an association step 108, computer 26 associates the target point with the first interactive item and target point 120 is positioned on the start button 36).
Neither Bychkov nor the related prior art discloses the limitation of adjusting the detection of the line-of-sight based on a displacement between a center position of display region of the image icon and the detected line-of-sight position.
Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


NATHAN P. BRITTINGHAM
Examiner
Art Unit 2622




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622